Citation Nr: 1743134	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  17-44 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Robert W. Legg, Attorney


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1967 to January 1985.  The Veteran died in April 1985.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction of this matter was transferred to the RO in Baltimore, Maryland.

As explained in detail below, service connection for the cause of the Veteran's death was granted in an April 1986 rating decision effective April 1, 1985.  Payments to the appellant were suspended in June 1986 because VA did not have a current address for the appellant and her checks were returned as undeliverable.  See June 1986 VA 21-6560 Notice of Benefit Payment.  In an August 2017 letter, the appellant's attorney requested reinstatement of the April 1986 award.  See August 9, 2017 Correspondence.  This issue has been raised by the appellant, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Consequently, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Service connection for the cause of the Veteran's death was granted in an April 1986 rating decision issued by the RO in Reno, Nevada, and has not been severed.
CONCLUSION OF LAW

There being no justiciable case or controversy, the appellant's claim of entitlement to service connection for the cause of the Veteran's death is dismissed.  38 U.S.C.A. § 7105 (West 2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant seeks service connection for the cause of the Veteran's death.  She contends that his liver failure, which ultimately resulted in the hepato-renal syndrome that caused his death, had its onset during active duty service.  

The Board finds that the benefit sought by the appellant has already been granted.  An April 1986 rating decision issued by the RO in Reno, Nevada granted service connection for the cause of the Veteran's death effective April 1, 1985.  A notification letter was issued to the appellant on April 25, 1986 informing her that Dependency and Indemnity Compensation (DIC) was granted.  The appellant relocated shortly thereafter, and the benefit payments made to her were returned to VA as undeliverable.  In June 1986, the appellant's benefit payments were suspended.  See June 1986 VA 21-6560 Notice of Benefit Payment.  A hand written note on a December 1986 Compensation and Pension Award form indicates "DIC suspended - whereabouts unknown."  See December 1986 VA 21-8947 Compensation and Pension Award.  

The Board observes that there is a notation in the electronic claims file stating "DIC suspended - grant error;" however, this is not an accurate description of the reason for the suspension of DIC benefits.  Many years later, in February 2012, the appellant submitted a new application for DIC benefits, which was denied in the December 2012 rating decision currently on appeal.  

The Board further finds that service connection for the cause of the Veteran's death was properly granted in the April 1986 rating decision under the law in effect at that time.  To establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was either (1) the principal (primary) cause of death or (2) a contributory cause of death.  To be considered a principal (primary) cause of death, a service-connected disability, singly or jointly with some other condition, must have been the immediate or underlying cause of death or have been etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  The evidence in the claims file at the time the April 1986 rating decision was issued shows that the Veteran's cause of death was hepato-renal syndrome as a result or consequence of liver failure.  See April 1985 Death Certificate.  His post-service medical records show that he was diagnosed with "chronic ethanol abuse and alcoholic liver disease, cirrhosis with associated jaundice and ascites" in March 1985, approximately two months following his release from active duty.  See March 1985 Medical Record.  Although liver disease was not documented in service, cirrhosis of the liver is a chronic disease listed in 38 CFR 3.309(a), and thus service connection may be granted on a presumptive basis because it manifested to a compensable degree within one year of his separation from service.  See 38 C.F.R. § 3.307(a)(3). 

Under the law in existence at the time the appellant's claim was submitted in 1985, service connection for disabilities that were a secondary result of the chronic use of alcohol were eligible for service connection.  For claims filed prior to October 31, 1990, service connection was permitted for organic diseases and disabilities which were a secondary result of the chronic use of alcohol or drugs, because such organic disease or disability was not considered to be of willful misconduct origin.  See 38 C.F.R. § 3.301(c)(2), (3) (1985).  For this reason, service connection was established for the cause of the Veteran's death, which was caused by cirrhosis of the liver, an organic disease arising from his alcohol abuse.  The Omnibus Budget Reconciliation Act of 1990 (OBRA 1990), Pub.L. No. 101-508, § 8052, 104 Stat. 1388, included amendments to statutes governing VA benefits, including 38 U.S.C. § 105 which no longer permits a finding that an injury or disease was incurred in line of duty if it resulted from the abuse of alcohol or drugs.  This was the basis of the RO's continued denial of the appellant's 2012 claim currently on appeal.  See August 2017 Statement of the Case.  

Service connection for the cause of the Veteran's death has already been established and the April 1986 decision is final.  See 38 C.F.R. §§ 3.104, 3.105.  There is no documentation in the claims file suggesting that service connection has been severed, or that there was clear and unmistakable error in the April 1986 rating decision.  Thus, the appellant's claim currently on appeal is moot because the benefit sought is already in effect.  See Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).  The issue that currently remains is reinstatement of DIC benefits, which is referred to the RO for adjudication.  


ORDER

As service connection for the cause of the of the Veteran's death has already been granted effective April 1, 1985, the current appeal is dismissed.  





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


